DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception unit”, “a transmission unit” and “a control unit” in claim 1 and “a reception unit”, “an appending unit” and “a control unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US 20180107660 A1 (hereinafter “Wang”).

Claim 1: Wang teaches a server apparatus which transmits, to a plurality of other server apparatuses each of which performs subject recognition for an image, an image acquired from a client terminal and requests the plurality of other server apparatuses to perform subject recognition, the server apparatus comprising (Wang, [0121] note facial recognition process 400 or 500 can also be performed in a cloud computing environment 152, [0122] note a load balancing mechanism is deployed and used to distribute facial recognition requests between server computers and cloud computers):
a reception unit configured to receive a result of subject recognition from each of the plurality of other server apparatuses (Note, this element is interpreted under 35 USC 112(f) as the circuitry along with the algorithm disclosed in the specification, Wang, [Fig. 8], [0121] note At 802, a server software application running on the facial recognition server computer 102 sends an input image or a URL to the input image to a cloud software application running on a cloud computer 154, 156 or 158. At 804, the cloud software application performs some or all elements of the process 400 or 500 to recognize the face within the input image. At 806, the cloud software application returns the recognition result to the server software application);
a transmission unit configured to transmit, to the client terminal, subject information to be appended to metadata of the image based on the received result of subject recognition (Note, this element is interpreted under 35 USC 112(f) as the circuitry along with the algorithm disclosed in the specification, Wang, [Fig. 6] note step 610 where server 102 returns the recognition result to client 122, [0121] note the result can indicate that there is no human face in the input image, the face within the image is not recognized, or the face is recognized as that of a specific person; i.e. metadata); and
a control unit, wherein the control unit controls the transmission unit to switch whether to, each time a result of subject recognition is received from each of the plurality of other server apparatuses, transmit, to the client terminal, subject information that is based on the received result of subject recognition or to transmit, to the client terminal, subject information that is based on a result obtained by integrating respective results of subject recognition received from the plurality of other server apparatuses (Note, this element is interpreted under 35 USC 112(f) as the circuitry along with the algorithm disclosed in the specification, Wang, [0122] note a load balancing mechanism is deployed and used to distribute facial recognition requests between server computers and cloud computers. For example, a utility tool monitors processing burden on each server computer and cloud computer, and selects a server computer or cloud computer has a lower processing burden to serve a new facial recognition request or task). 

Claim 7: Wang teaches the server apparatus according to claim 1, wherein the control unit controls the transmission unit depending on a status of the server apparatus (Wang, [0122] note a load balancing mechanism is deployed and used to distribute facial recognition requests between server computers and cloud computers. For example, a utility tool monitors processing burden on each server computer and cloud computer, and selects a server computer or cloud computer has a lower processing burden to serve a new facial recognition request or task).

Claim 8: Wang teaches the server apparatus according to claim 7, wherein, in a case where a processing load on the server apparatus is lower than a predetermined value, the control unit controls the transmission unit to, each time a result of subject recognition is received from each of the plurality of other server apparatuses, transmit, to the client terminal, subject information that is based on the received result of subject recognition (Wang, [0122] note a load balancing mechanism is deployed and used to distribute facial recognition requests between server computers and cloud computers. For example, a utility tool monitors processing burden on each server computer and cloud computer, and selects a server computer or cloud computer has a lower processing burden to serve a new facial recognition request or task).

Claim 9: Wang teaches the server apparatus according to claim 1, wherein the subject information includes a degree of reliability of a recognized subject (Wang, [0148] note the software application assigns the scene type forest to the input image. In a further implementation, the software application assigns a confidence level to the scene assignment. For instance, in the example described above, the confidence level of correctly labeling the input image with the scene type forest is eighty percent (80%)).

Claim 10: Wang teaches a information processing apparatus which transmits an image to a plurality of server apparatuses each of which performs subject recognition for an image and requests the plurality of server apparatuses to perform subject recognition, the information processing apparatus comprising:
a reception unit configured to receive a result of subject recognition from each of the plurality of server apparatuses (Note, this element is interpreted under 35 USC 112(f) as the circuitry along with the algorithm disclosed in the specification, Wang, [Fig. 8], [0121] note At 802, a server software application running on the facial recognition server computer 102 sends an input image or a URL to the input image to a cloud software application running on a cloud computer 154, 156 or 158. At 804, the cloud software application performs some or all elements of the process 400 or 500 to recognize the face within the input image. At 806, the cloud software application returns the recognition result to the server software application);
an appending unit configured to append subject information to metadata of the image based on the received result of subject recognition closed in the specification, Wang, [Fig. 6] note step 610 where server 102 returns the recognition result to client 122, [0121] note the result can indicate that there is no human face in the input image, the face within the image is not recognized, or the face is recognized as that of a specific person; i.e. metadata); and
a control unit, wherein the control unit controls the appending unit to switch whether to, each time a result of subject recognition is received from each of the plurality of server apparatuses, append subject information that is based on the received result of subject recognition or to append subject information that is based on a result obtained by integrating respective results of subject recognition received from the plurality of server apparatuses (Note, this element is interpreted under 35 USC 112(f) as the circuitry along with the algorithm disclosed in the specification, Wang, [0122] note a load balancing mechanism is deployed and used to distribute facial recognition requests between server computers and cloud computers. For example, a utility tool monitors processing burden on each server computer and cloud computer, and selects a server computer or cloud computer has a lower processing burden to serve a new facial recognition request or task). 

Claim 11: Wang teaches the information processing apparatus according to claim 10, wherein the control unit controls the appending unit depending on a status of the information processing apparatus (Wang, [0122] note a load balancing mechanism is deployed and used to distribute facial recognition requests between server computers and cloud computers. For example, a utility tool monitors processing burden on each server computer and cloud computer, and selects a server computer or cloud computer has a lower processing burden to serve a new facial recognition request or task).

Claim 12: Wang teaches the information processing apparatus according to claim 10, further comprising an image capturing unit, wherein, when the image capturing unit is performing an image capturing operation, the control unit controls the appending unit to append subject information that is based on a result obtained by integrating results of subject recognition (Wang, [0183] note A camera module 3502, which is usually implemented by a device manufacturer or operating system producer, creates pictures at a user's direction and deposits the pictures into an image repository 3504, [0121] note the result can indicate that there is no human face in the input image, the face within the image is not recognized, or the face is recognized as that of a specific person).

Claim 13: Wang teaches a communication method comprising:
transmitting, to a plurality of server apparatuses each of which performs subject recognition for an image, an image acquired from a client terminal and requesting the plurality of server apparatuses to perform subject recognition (Wang, [0121] note facial recognition process 400 or 500 can also be performed in a cloud computing environment 152, [0122] note a load balancing mechanism is deployed and used to distribute facial recognition requests between server computers and cloud computers);
receiving a result of subject recognition from each of the plurality of server apparatuses (Wang, [Fig. 8], [0121] note At 802, a server software application running on the facial recognition server computer 102 sends an input image or a URL to the input image to a cloud software application running on a cloud computer 154, 156 or 158. At 804, the cloud software application performs some or all elements of the process 400 or 500 to recognize the face within the input image. At 806, the cloud software application returns the recognition result to the server software application);
transmitting, to the client terminal, subject information to be appended to metadata of the image based on the received result of subject recognition (Wang, [Fig. 6] note step 610 where server 102 returns the recognition result to client 122, [0121] note the result can indicate that there is no human face in the input image, the face within the image is not recognized, or the face is recognized as that of a specific person; i.e. metadata); and
controlling transmission of the subject information to switch whether to, each time a result of subject recognition is received from each of the plurality of server apparatuses, transmit, to the client terminal, subject information that is based on the received result of subject recognition or to transmit, to the client terminal, subject information that is based on a result obtained by integrating respective results of subject recognition received from the plurality of server apparatuses (Wang, [0122] note a load balancing mechanism is deployed and used to distribute facial recognition requests between server computers and cloud computers. For example, a utility tool monitors processing burden on each server computer and cloud computer, and selects a server computer or cloud computer has a lower processing burden to serve a new facial recognition request or task).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cieslak et al., US 10990495 B1 (hereinafter “Cieslak”).

Claim 2: Wang does not explicitly teach the server apparatus according to claim 1, wherein the control unit controls the transmission unit depending on a status of the client terminal.
However, Cieslak teaches this (Cieslak, [Col. 15 Lines 51-67] note a first feature that the feature selection module 411 selects includes object recognition of an image stored on the client device 102. The configuration rule selected by the configuration rule selection module 419 associates a plurality of device property rules including first, second and third device property rules with the first feature. In such circumstances, a current battery level and current amount of available storage is received by the device properties module 412 from the client device 102. The configuration rule evaluation module 416 on the server determines that processing capabilities of the client device 102 exceed threshold processing capabilities indicated by the first device property rule, the current battery level exceeds a minimum battery level indicated by the second device property rule, and the current amount of available storage exceeds a minimum available storage amount indicated by the third device property rule).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the image recognition system of Wang with the selective feature enabling based on rules of Cieslak according to known methods (i.e. enabling features such as object recognition based on rules associated with client device properties). Motivation for doing so is that this increases the efficiency of running the applications on the device without wasting resources or degrading the overall user experience (Cieslak, [Col. 2 Lines 45-48]). 

Claim 3: Wang and Cieslak teach the server apparatus according to claim 2, wherein the control unit controls the transmission unit based on information indicating a status of the client terminal received together with the image (Cieslak, [Col. 15 Lines 51-67] note a first feature that the feature selection module 411 selects includes object recognition of an image stored on the client device 102. The configuration rule selected by the configuration rule selection module 419 associates a plurality of device property rules including first, second and third device property rules with the first feature. In such circumstances, a current battery level and current amount of available storage is received by the device properties module 412 from the client device 102. The configuration rule evaluation module 416 on the server determines that processing capabilities of the client device 102 exceed threshold processing capabilities indicated by the first device property rule, the current battery level exceeds a minimum battery level indicated by the second device property rule, and the current amount of available storage exceeds a minimum available storage amount indicated by the third device property rule).

Claim 4: Wang and Cieslak teach the server apparatus according to claim 2, wherein, in a case where the client terminal is performing an image search, the control unit controls the transmission unit to, each time a result of subject recognition is received from each of the plurality of other server apparatuses, transmit, to the client terminal, subject information that is based on the received result of subject recognition (Cieslak, [0175] note At 3104, the server software application formulates a search query and requests the database 104 to execute the search query, [0176] note In response, the database 104 executes the query and returns a set of search results. At 3106, the server software application receives the search results. At 3108, the server software application displays the search results on, for example, a web page. Each photo in the search result list is displayed with certain metadata and/or tags, and the photo in certain size (such as half of original size)).

Claim 5: Wang and Cieslak teach the server apparatus according to claim 2, wherein, in a case where a battery charge remaining amount of the client terminal is greater than a predetermined value, the control unit controls the transmission unit to, each time a result of subject recognition is received from each of the plurality of other server apparatuses, transmit, to the client terminal, subject information that is based on the received result of subject recognition (Cieslak, [Col. 15 Lines 51-67] note a first feature that the feature selection module 411 selects includes object recognition of an image stored on the client device 102. The configuration rule selected by the configuration rule selection module 419 associates a plurality of device property rules including first, second and third device property rules with the first feature. In such circumstances, a current battery level and current amount of available storage is received by the device properties module 412 from the client device 102. The configuration rule evaluation module 416 on the server determines that processing capabilities of the client device 102 exceed threshold processing capabilities indicated by the first device property rule, the current battery level exceeds a minimum battery level indicated by the second device property rule, and the current amount of available storage exceeds a minimum available storage amount indicated by the third device property rule).

Claim 6: Wang and Cieslak teach the server apparatus according to claim 2, wherein, in a case where a processing load on the client terminal is lower than a predetermined value, the control unit controls the transmission unit to, each time a result of subject recognition is received from each of the plurality of other server apparatuses, transmit, to the client terminal, subject information that is based on the received result of subject recognition (Cieslak, [Col. 15 Lines 51-67] note a first feature that the feature selection module 411 selects includes object recognition of an image stored on the client device 102. The configuration rule selected by the configuration rule selection module 419 associates a plurality of device property rules including first, second and third device property rules with the first feature. In such circumstances, a current battery level and current amount of available storage is received by the device properties module 412 from the client device 102. The configuration rule evaluation module 416 on the server determines that processing capabilities of the client device 102 exceed threshold processing capabilities indicated by the first device property rule, the current battery level exceeds a minimum battery level indicated by the second device property rule, and the current amount of available storage exceeds a minimum available storage amount indicated by the third device property rule).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165